Citation Nr: 0015914	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-01 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile with special 
adaptive equipment or a certificate for special adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter comes before the Board from a July 1997 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  This case was originally 
before the Board in June 1999, at which time it remanded the 
case back to the RO for further evidentiary and procedural 
development.  

The veteran has established service-connection for post-
traumatic stress disorder, rated 50 percent disabling; 
residuals of a gunshot wound of the left foot with a fracture 
of the first metatarsal and ankylosis of the left great toe, 
rated 30 percent disabling; left knee impairment (secondary 
to the service-connected left foot disorder), rated 20 
percent disabling; and for inferior patella tendinitis of the 
right knee with degenerative joint disease (secondary to the 
service-connected left foot disorder), rated 20 percent 
disabling.  He has a combined rating of 80 percent and has 
been entitled to a permanent and total disability rating for 
pension purpose since 1989 and to a total rating based on 
individual unemployability due to service-connected 
disabilities from March 1991.  

In January 1999, the veteran's service representative noted 
that the veteran was also claiming entitlement to special 
monthly compensation for loss of use of the lower extremities 
and that this issue was inextricably intertwined with the 
issue that had been developed on appeal.  

In June 1999, the case was remanded by the Board for a VA 
orthopedic examination to determine the status and severity 
of the veteran's service-connected disabilities of the lower 
extremities and to address the loss of use question.  In this 
regard, the examiner was asked to answer specific medical 
questions as set out in the remand.  A review of the record 
shows that these specific questions were not answered by the 
examiner in the report of the August 1999 examination or in 
the October 1999 addendum to the examination.  


REMAND

Initially, the Board finds that the veteran's claim for a 
certificate of eligibility for financial assistance in the 
purchase of an automobile with special adaptive equipment or 
a certificate for special adaptive equipment is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Here, the veteran's disabilities of the lower 
extremities are significantly disabling and may support a 
finding of entitlement to the benefit claimed by the veteran.  

In his April 2000 written argument, the veteran's 
representative noted that the VA examiner had not completely 
complied with the directives of the Board's June 1999 remand 
and he argued that another remand was warranted to correct 
this deficiency.  Stegall v. West, 11 Vet. App. 268 (1998).  
He noted that the examiners had failed to address the 
specific questions posed by the Board on remand.  While the 
VA examination requested on remand was performed in August 
1999 and an addendum was added in October 1999, the examiner 
never addressed the specific questions advanced by the Board 
in its June 1999 remand.  

The Court in Stegall held that a remand was necessary when 
the RO failed to follow the directives contained in a Board 
remand.  In the present case, while the RO did consider the 
appropriate criteria as reflected by the statement of the 
case and supplemental statement of the case issued in January 
2000, the VA examiner had not provided the RO with all of the 
findings and opinions necessary for proper consideration of 
the loss of use criteria as requested by the Board in its 
June 1999 remand.  Accordingly, there is a due process 
problem that must be addressed.  

As stated above, the Board remanded this case back to the RO 
in June 1999, in order to obtain VA orthopedic examination of 
the veteran's service-connected disabilities of the lower 
extremities.  It expressly requested the examiner consider 
and discuss the questions posed in the remand.  Because he 
failed to do so, the August 1999 examination is inadequate 
and this case must be remanded again.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination); see also 
38 C.F.R. § 4.70 (1999).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
extent and severity of the veteran's 
service-connected disorders of the left 
foot and each knee.  All necessary tests 
and studies, including x- rays and range 
of motion studies reported in degrees of 
arc and referencing normal range, should 
be performed.  All findings must be 
reported in detail.  

The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior to the 
examination.  

At the conclusion of the examination, the 
examiner should specifically respond to 
the following questions: (a) has the 
service-connected right knee disability 
effected the acts of balance and 
propulsion to the extent that the 
remaining function of the right leg would 
be equally well-served by amputation and 
prosthesis; (b) has the service-connected 
left knee disability effected the acts of 
balance and propulsion to the extent that 
the remaining function of the left leg 
would be equally well-served by 
amputation and prosthesis; and (c) is 
there ankylosis of either knee 
demonstrated on examination, and, if so, 
in what degree of flexion or extension is 
such knee ankylosed; (d) has the service-
connected left foot disability effected 
the acts of balance and propulsion to the 
extent that the remaining function of the 
left foot would be equally well-served by 
amputation and prosthesis; (e) has the 
combined effect of the service-connected 
left knee and left foot disabilities 
effected the acts of balance and 
propulsion to the extent that the 
remaining function of the left leg, at 
some level, would be equally well-served 
by amputation and prosthesis.  

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

3.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should review the 
evidence and determine whether the 
veteran's claim for a certificate of 
eligibility for financial assistance in 
the purchase of an automobile with 
special adaptive equipment or a 
certificate for special adaptive 
equipment may be granted.  If the benefit 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and a 
reasonable period of time for a response 
should be afforded.  

5.  The RO should also readjudicate the 
claim of entitlement to special monthly 
compensation on account of loss of use of 
the lower extremities.  If the claim for 
special monthly compensation on account 
of loss of use remains denied, this 
matter should be addressed in a 
supplemental statement of the case with 
time provided for response.  In this 
regard, the veteran and his 
representative are again informed that in 
order to perfect an appeal with respect 
to this uncertified issue, a substantive 
appeal (VA Form 9) must be timely filed.  

If any determination, properly in appellate status, remains 
adverse to the veteran, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



